Citation Nr: 0214713	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  97-17 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for thoracic back 
strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for myofascitis of the 
lumbar region, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the veteran's 10 percent 
evaluation for a service-connected back disability was 
confirmed, and entitlement to service connection for 
headaches was denied.  In November 1997, jurisdiction over 
the veteran's claims file was transferred to the VARO in 
Portland, Oregon.  In February 2000, the veteran testified 
before the undersigned member of the Board during a travel 
board hearing.  A transcript of that hearing is of record.  

In a March 2000 decision, the Board remanded the veteran's 
claims to the RO for additional development.  In a June 2002 
rating decision, the veteran was service connected for 
migraine headaches and awarded a 50 percent disability 
rating.  As such, the benefit sought on appeal with respect 
to that issue has been granted, and the issue is no longer in 
appellate status.  Additionally, as part of the decision, the 
RO split, and increased the evaluation for his back 
disability, awarding a 10 percent disability rating for 
thoracic back sprain, and 40 percent for chronic myofascitis 
of the lumbar region.  As both service-connected disability 
ratings arose from the single issue on appeal, the Board will 
consider both issues to be in appellate status.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The medical evidence does not reflect symptomatology of 
ankylosis, bony fixation, or intervertebral disc syndrome 
associated with the dorsal and lumbar spinal regions.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 10 
percent for thoracic back sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5291 
(2001).  

2.  The schedular criteria for an increased rating greater 
than 40 percent for chronic myofascitis of the lumbar region 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, prior to the RO's most recent 
consideration of the veteran's claims, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  Holliday v. Principi, 14 Vet App 327 (2001).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate her claims, and the basis of the 
RO's decisions with respect to her claims.  The veteran has 
not alleged that there is any outstanding evidence or 
information that could be obtained to substantiate her 
claims.  In a letter dated in January 2002, the RO informed 
the veteran of the evidence needed to substantiate her claims 
and of what evidence she was responsible for obtaining.  VA 
has thereby met its obligations to notify the veteran of the 
evidence needed to substantiate the claims and of what 
evidence she was responsible for obtaining.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA afford the veteran an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
The Board notes that the veteran was afforded a VA 
examination in May 2002 to assess the current level of back 
disability.  

There is no reasonable possibility that further assistance 
could assist the veteran in substantiating her claim.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2001).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001).   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis 
(osteoarthritis) under DC 5003.  This, in turn, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint/joints involved.  

The veteran's thoracic back sprain is currently rated as 10 
percent disabling under Diagnostic Code (DC) 5291 for 
limitation of motion of the dorsal spine.  A 10 percent 
rating is assigned for severe limitation of motion of the 
dorsal spine. 38 C.F.R. § 4.71a, DC 5291.  

Under DC 5288, ankylosis of the thoracic spine warrants a 20 
percent rating for favorable ankylosis, and a 30 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5288 
(2001).  

The veteran's myofascitis of the lumbar region is currently 
rated as 40 percent disabling under DC 5292 for limitation of 
motion of the lumbar spine.  A 40 percent rating is assigned 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292.  

Under DC 5286, complete bony fixation of the lumbar spine in 
an unfavorable position warrants a 100 percent disability 
rating and a 60 percent rating if in a favorable position.  
38 C.F.R. § 4.71a, DC 5286 (2001).

Under DC 5289, ankylosis of the lumbar spine warrants a 40 
percent rating for favorable ankylosis, and a 50 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5289 
(2001).

During the course of the veteran's appeal, the rating 
criteria for intervertebral disc syndrome (38 C.F.R. § 4.71a, 
DC 5293) were changed, effective September 23, 2002.  See 67 
Fed. Reg. 54345, Aug. 22, 2002.  

Under the rating schedule in effect prior to September 23, 
2002, if intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent rating is assigned.  Pronounced 
intervertebral disc syndrome is manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, and is assigned a 60 percent rating.  38 
C.F.R. § 4.71a, DC 5293 (2001).  

Under the current rating for DC 5293, on and after September 
23, 2002, intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months warrants a 10 
percent evaluation; incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrants a 20 percent evaluation; 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrants a 40 percent rating; and incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrants a 60 percent evaluation.  

In addition, Note (1) reflects that for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Under Note (2), when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Finally, under Note (3), if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, DC 5293.  

Analysis

A VA progress note dated in May 1997 reflects limitation of 
motion of the lumbar spine with pain on straight leg raises.  
Ankle jerk reflexes and dorsiflexor muscle power were noted 
as intact.  

On VA examination in August 1998, the veteran reported that 
her back pain radiated somewhat into the anterior part of 
both of her hips.  The buttock, thigh, lower leg, ankle, and 
foot areas were reported to be without radiation.  An 
associated radiographic study revealed mild scoliosis of the 
dorsal spine with small osteophytes consistent with some mild 
arthritic changes.  No destructive process was evident.  A 
similar study of the lumbar spine also revealed small 
osteophytes consistent with mild arthritic change.  No 
compression fracture was evident or was there subluxation.  

The examiner's final diagnosis was moderate to severe pain 
due to chronic muscular strain superimposed on some 
degenerative stiffness of the thoracic spine, thoracolumbar 
area, and low back.  The veteran's lumbar nerve roots were 
noted as "okay."  The veteran's back symptoms were noted as 
probably increasing with chronic tension and depression.  

A September 2001 VA progress note reflects a report by the 
physician that private X-rays revealed mild degenerative 
joint disease of the back and no real degenerative disc 
disease.  

In January 2002, the veteran was again examined for VA 
purposes.  She complained of pain in the interscapular 
thoracic region, as well as morning stiffness in the lumbar 
region.  She additionally complained of weekly flair-ups of 
thoracic pain and daily flair-ups of lumbar pain.  The 
examiner noted that inspection of the veteran's back 
demonstrated a suggestion of a mild scoliosis.  There was 
also somewhat excessive kyphosis of the thoracic spine and a 
compensatory excessive lordosis of the lumbar spine.  The 
musculature of the back was normal to inspection and to 
palpation.  The examiner indicated that there were no 
neurologic abnormalities demonstrated or reported by the 
veteran during the evaluation.  

In the examination report, the examiner referred to a VA 
radiological report, dated in May 2000, which was noted to 
reveal a mild degree of thoracal lumbar rotoscoliosis, lumbar 
convexity, on the veteran's right side, centering to about 
L3; and thoracic convexity to the veteran's left side 
centering to about T7 or T8.  The radiological report was 
also noted as reporting that there was no abnormal 
compression of any of the vertebrae or signs of narrowing of 
the disk spaces.  Additionally, there were some very small 
hypertrophic bony spurs suggested at the margins at some of 
the thoracic and mid and lower lumbar vertebrae which could 
represent some very early degenerative changes.  Bony 
structures were all intrinsically normal and there was no 
other abnormality.  The radiological report's impression was 
mild degree of thoracal lumbar scoliosis with a minimal 
degree of early hypertrophic degenerative bone spur formation 
along several of the thoracic vertebrae and lumbar vertebrae.  

The examiner's final examination assessment was residual of 
thoracic sprain, mild thoracolumbar scoliosis, and chronic 
myofascitis of the lumbar region.  

Where an applicable law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
appellate process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent and action to the contrary.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  As noted above, the criteria 
associated with DC 5293 have changed during the pendency of 
the veteran's appeal.  The veteran has not been apprised of 
the change in the regulation.  
 
The Board is cognizant that the veteran has not been 
diagnosed with any vertebral disc disease or pathology.  
Radiographic studies have not revealed any changes to the 
veteran's vertebral discs nor have neurological symptoms, 
such as radiculopathy, been reported on clinical evaluation.  
As such, DC 5293 is not applicable in this case, and as such, 
the Board proceeding forward with the veteran's claims, and 
providing notice of the change in DC 5293 in the first 
instance, does not unduly prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

In assessing the veteran's disabilities of the back, the RO 
has taken into consideration the provisions of DeLuca, supra, 
in particular, the loss of functional ability during flare-
ups.  In this instance, the veteran is receiving the highest 
disability rating allowable under DC 5291 for severe 
limitation of motion of the dorsal spine.  As noted above, 
when there is X-ray evidence of degenerative change, as in 
this instance, the particular joint is rated based on 
limitation of motion.  The medical evidence does not reflect 
the dorsal spine to be ankylosed.  

The Board also notes that the veteran is receiving the 
highest disability rating allowable under DC 5292 for severe 
limitation of motion of the lumbar spine.  The evidence does 
not reflect ankylosis or complete bony fixation of the lumbar 
spine.  As such, increased ratings to 50 percent and 60 
percent, under DC 5289 and DC 5286, respectively, are not 
warranted.  Furthermore, no other applicable diagnostic code 
associated with the lumbar spine allows for a rating greater 
than 40 percent.  

As such, the Board finds the preponderance of the evidence 
against the veteran's claims for an increased rating greater 
than 10 percent for thoracic back sprain and an increased 
rating greater than 40 percent for myofascitis of the low 
back.  38 C.F.R. § 4.71a, DCs 5291, 5292 (2001).  

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Here, the veteran has not raised the issue of an 
extraschedular rating.  Furthermore, there is no evidence 
that the back disabilities cause marked interference with 
employment or necessitated frequent hospitalization.  As a 
result, the Board finds that consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 is not appropriate.  


ORDER

Entitlement to an increased rating for thoracic back sprain 
is denied.  

Entitlement to an increased rating for myofascitis of the 
lumbar region is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

